     Case 4:14-cv-01122-MWB Document 304 Filed 05/11/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADMASSU REGASSA,                                No. 4:14-CV-01122

           Plaintiff,                           (Judge Brann)

     v.

UNITED STATES OF AMERICA,

           Defendant.

                                   ORDER

                                MAY 11, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Regassa’s motion in limine (Doc. 271) is GRANTED in part and

          DENIED in part;

    2.    Regassa’s motion is granted to the extent that the United States is

          prohibited from introducing any declarations referenced in Regassa’s

          motion in limine, but is denied in all other respects;

    3.    The United States’ motion in limine (Doc. 282) is GRANTED in part

          and DENIED in part, and Regassa is conditionally prohibited from

          calling any witnesses listed on his proposed witness list, with the

          exception of Kulp; and
Case 4:14-cv-01122-MWB Document 304 Filed 05/11/20 Page 2 of 2




4.   Regassa’s motions for subpoenas (Docs. 285, 287) are DENIED

     without prejudice.


                                  BY THE COURT:


                                  s/ Matthew W. Brann
                                  Matthew W. Brann
                                  United States District Judge




                              2
